     Case 3:20-cv-00636-RCJ-CLB Document 24 Filed 12/02/20 Page 1 of 1



1
2                             UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4
5     INVENTUS POWER, INC., et al.,                      Case No. 3:20-CV-0636-RCJ-CLB
6                                          Plaintiffs,   ORDER
7            v.
8     SHENZHEN ACE BATTERY CO., LTD.,
9                                        Defendant.
10
11          Before the court is plaintiff’s motion to transfer its motion to compel document
12   production and deposition testimony from third party CBAK Energy Technology, Inc. to
13   the Northern District of Illinois (ECF No. 1). Plaintiff filed an affidavit of service of the
14   motion to transfer and the motion to compel on the third party and no objection or
15   opposition has been filed (ECF No. 22). Therefore, the motion to transfer plaintiff’s motion
16   to compel document production and deposition testimony from CBAK to the Northern
17   District of Illinois (ECF No. 1) is GRANTED.
18
     DATED: December 2, 2020.
19
20                                              ___________________________________
                                                UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28
